DETAILED ACTION
This is a non-final Office action in response to communications received on 2/14/2022. Claims 1, 4-6, 18, 21 and 28 were amended via the communications received.  No new claims were added or cancelled.  Claims 1-28 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/2022 has been entered.

Response to Arguments
Applicant’s Remarks regarding 103 have been considered, but have not been found persuasive.
Applicant argues on pages 12-13 of the Remarks, filed 12/14/2021, that Schilling does not teach the claim limitation “establish a secure link according to the second communication protocol, wherein to establish the secure link, the processing circuitry is configured to transmit, via the communication circuitry, at least one signal including one or more encryption keys at a first power magnitude” because Shilling does not teach 
Applicant further argues on pages 14-15 of the Remarks that “a person having ordinary skill in the art would not have modified the system of Shilling with the System of Yun in order to arrive at the subject matter of amended independent claim 1” because “[m]odifying the techniques of Shilling such that a device establishes a secure link by transmitting ‘at least one signal including one or more encryption keys according to the second communication protocol at a first power magnitude, wherein the first power magnitude is less than a second power magnitude’ while still transmitting communications over the secure link at the higher power magnitude would not achieve Schilling’s stated goal of preserving battery longevity” and “[d]ecreasing the power of transmissions including encryption keys while maintaining the power of transmission for other communications would not significantly increase battery longevity, because the number of communications including encryption keys is significantly lower than the number of communications including other information”, however the Examiner 
Applicant further argues on pages 15-16 that a person having ordinary skill in the art would not have modified the System of Shilling with the system of Yun to arrive at the claim limitation “establish a secure link according to the second communication protocol, wherein to establish the secure link, the processing circuitry is configured to transmit, via the communication circuitry, at least one signal including one or more encryption keys at a first power magnitude” because “Schilling in view of Yun does not disclose any techniques for transmitting encryption keys from a first device to a second device [at] a lower power magnitude than the first device transmits other information to the second device, and Schilling discloses techniques for preserving battery longevity of telemetry devices”, however the Examiner respectfully disagrees.  As discussed supra, 
Applicant’s remaining arguments filed 2/14/2022, with respect to the rejection of claims 1-28 under 35 USC § 103(a) have been fully considered but are moot because newly added claim limitations requiring “transmit, via the communication circuitry, at least one signal including one or more encryption keys" require new grounds of rejection necessitated by amendments.
Any additional remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1-4, 9-13, 15-20, 24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) and Yun (US 2015/0156749).
Regarding claim 1, Schilling discloses the limitations of claim 1 as follows:
A first device configured for wireless communication, wherein the first device (para. [0033]: implantable device IMD) comprises: 
signal reception circuitry configured to receive communications transmitted according to at least a first communication protocol (paras. [0032], [0038], [0042], [0044], [0047], [0059]: telemetry hardware circuitry components for receiving and transmitting communication signals according to RF-based telemetry communication protocols other than BLE (i.e. first communication protocol));
communication circuitry configured to send communications and receive communications according to at least a second communication protocol different from the first communication protocol (paras. [0010], [0032], [0038], [0042], [0044], [0047], [0059]: telemetry hardware circuitry (i.e. communication circuitry) components comprising receivers and transmitters for receiving and transmitting communication signals according to a Bluetooth low energy communication protocol or induction-based protocols (i.e. second communication protocol)); and 
processing circuitry electrically coupled to the signal reception circuitry and the communication circuitry, wherein the processing circuitry (paras. [0029]-[0030]: communication circuitry) is configured to: 
receive, via the signal reception circuitry, a first signal according to the first communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0071], [0152]: telemetry hardware circuitry components for receiving and transmitting (i.e. signal reception circuitry coupled to communication circuitry), via the telemetry circuitry, communications according to an RF-based communication protocol other than BLE (i.e. first communication protocol));  
in response to receiving the first signal, transmit, via the communication circuitry, a second signal according to the second communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0071], [0080], [0123]-[0126], [0152]: in response to receiving communications over an RF communication protocol, via the telemetry circuitry, transitioning into receiving and transmitting communications according to a second different communication protocol such as Bluetooth low energy communication protocol or an induction-based protocol (i.e. second communication protocol)); and 
establish a secure link according to the second communication protocol, wherein to establish the secure link, the processing circuitry is configured to:
 transmit, via the communication circuitry, at least one signal including one or more encryption keys at a first power magnitude (paras. [0032], [0038]-[0039], [0046], [0047], [0059], [0067], [0082], [0085], [0127], [0136]-[0137], [0152]: establishing a secure communication link between the IMD and the external device using a communication protocol such as induction or low energy Bluetooth (i.e. second communication protocol) by using telemetry hardware circuitry to transmit signals including transmission of AES keys (i.e. encryption keys) using induction, at minimized power consumption (i.e. at least one signal at a first power magnitude)), and 
receive, via the communication circuitry, at least one signal according to the second communication protocol (paras. [0032], [0038]-[0039], [0042]-[0045], [0059], [0067]-[0068], [0071], [0080], [0123]-[0126], [0152]: receiving and transmitting communications including signals according to induction or Bluetooth low energy communication protocol (i.e. second communication protocol))
wherein communications transmitted over the established secure link are according to the second communication protocol at [[a]] the second power magnitude  (paras. [0032], [0038]-[0039], [0046], [0047], [0059], [0067], [0082], [0085], [0127], [0136]-[0137], [0152]: transmits secure communication over BLE or induction).
Schilling does not explicitly disclose the limitations of claim 1 as follows:
transmit at least one signal according to the second communication protocol at a first power magnitude, wherein the first power magnitude is less than a second power magnitude;
However, in the same field of endeavor, Yun discloses the limitations of claim 1 as follows:
transmit at least one signal according to the second communication protocol at a first power magnitude, wherein the first power magnitude is less than a second power magnitude (paras. [0003], [0010]-[0012], [0106]: transmitting signals according to a second type of communication (i.e. second communication protocol) from multiple communication/radio types at a power magnitude (i.e. first power magnitude) that is adjusted from a second different power magnitude higher or lower as needed);
Yun is combinable with Schilling because both are from the same field of endeavor of employing multiple types of communication protocols to improve power dissipation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Yun’s method of sending transmissions for a radio type of communication first at an adjusted power magnitude that is low and second at a power magnitude adjusted to be higher with the system of Schilling in order to “improve power dissipation” and improve the reliability of the system by enabling the system to adjust the power magnitude at which transmissions are sent for any particular communication protocol on an as needed basis (Yun, para. [0012]).

	Regarding claims 2 and 19, Schilling and Yun disclose the limitations of the first device of claim 1 and the method of claim 18.
Schilling discloses the limitations of claims 2 and 19 as follows:
	wherein the first device is not configured to send communications according to the first communication protocol (paras. [0038]-[0039], [0082]: the IMD does not receive a session initiation request from an external device via the first telemetry communication protocol and the IMD device can be configured to communicate according to any of the different communication protocols (i.e. can be configured to not communicate according to any of the communication protocols).
	
	Regarding claims 3 and 20, Schilling and Yun disclose the limitations of the first device of claim 1 and the method of claim 18.
Schilling discloses the limitations of claims 3 and 20 as follows:
	wherein the first power magnitude is less than about 150 nanowatts (nW) (paras. [0039], [0046], [0047], [0059], [0067], [0127], [0136]-[0137], [0152]: second communication protocol using non-RF communication operates at reduced power consumption using less power (i.e. power magnitude is less)).
Although Schilling does not explicitly disclose that the power magnitude is less than 150 nW, it would have been obvious to one of ordinary skill at the time of the invention that a design choice could be made to set the power magnitude at any reduced power consumption since Schilling discloses the first communication protocol could be low energy Bluetooth or magnetic reduction, which operate at reduced power consumption levels.

	Regarding claim 4, Schilling and Yun disclose the limitations of the first device of claim 1.
Schilling discloses the limitations of claim 4 as follows:
	The first device of claim 1, wherein the first communication protocol includes a magnetic induction communication protocol, an radio frequency (RF) communication protocol, or a tissue conductance communication (TCC) protocol (paras. [0038], [0042], [0044], [0067]: first communication protocol could comprise RF communication protocol).

	Regarding claims 9 and 24, Schilling and Yun disclose the limitations of the first device of claim 1 and the method of claim 18.
Schilling discloses the limitations of claims 9 and 24 as follows:
	wherein the first signal is from a second device, wherein the second signal is sent to the second device, and wherein the secure link comprises a secure link between the first device and at least one of the second device or a third device (paras. [0038], [0046], [0047], [0059], [0127], [0136]-[0137]: receiving signals from an external/second device and transmitting signals to the external device, wherein the secure communication is established between the IMD/first device and the external/second device).

	Regarding claim 10, Schilling and Yun disclose the limitations of the first device of claim 1.
Schilling discloses the limitations of claim 10 as follows:
	The first device of claim 1, wherein the first signal comprises a wake-up signal for the first device according to the first communication protocol (para. [0096]: signals can comprise wake-up signal as part of a communication protocol), and 
wherein based on receiving the first signal, the processing circuitry is configured to transition the second communication circuity from a relatively lower energy consumption mode to a relatively higher energy consumption mode (Schilling, paras. [0038]-[0039], [0043]-[0044], [0046], [0047], [0059], [0067], [0108], [0127], [0136]-[0137]: based on receiving communications over first communication protocol, sending communications over the second communication protocol at a different power level wherein transmissions at the first communication protocol are at a reduced power level and communications over the second communication protocol are a higher power level).
Selecting one of the communication protocols that operates a reduced power level for a first communication protocol and selecting a second of the communication protocols that operates at a higher power level as the second communication protocol is a design choice that one of ordinary skill in the art would have found well-known in the art to implement.  

	Regarding claim 11, Schilling and Yun disclose the limitations of the first device of claim 1.
Schilling discloses the limitations of claim 11 as follows:
	The first device of claim 10, wherein to transition the communication circuitry from the relatively lower energy consumption mode to the relatively higher energy consumption mode, the processing circuitry configured to increase a rate in which the first device transmits advertisements from a first advertisement rate to a second advertisement rate (paras. [0011], [0038]-[0039], [0046], [0047], [0059], [0067], [0108], [0152], [0154], [0157]: transitioning from a first communication mode with a reduced energy consumption to second communication mode with a different/higher energy consumption including switching from transmitting advertisements at a first rate to a transmitting advertisements at a second faster rate).

	Regarding claim 12, Schilling and Yun disclose the limitations of the first device of claim 1.
Schilling discloses the limitations of claim 12 as follows:
	The first device of claim 11, wherein the first advertisement rate is greater than twenty advertisements per hour and less than sixty advertisements per hour, and wherein the second advertisement rate is greater than one advertisement per second (paras. [0011], [0038]-[0039], [0046], [0047], [0059], [0067], [0108], [0152], [0154], [0157]: transitioning from a first communication mode with a reduced energy consumption to second communication mode with a different/higher energy consumption including switching from transmitting advertisements at a first rate to a transmitting advertisements at a second faster rate).
Although Schilling does not specifically disclose that the rate is greater than twenty advertisements per hour and less than sixty advertisements per hour, it would have been obvious to one of ordinary skill in the art at the time of the invention that they could 

	Regarding claim 13, Schilling and Yun disclose the limitations of the first device of claim 1.
Schilling discloses the limitations of claim 13 as follows:
	The first device of claim 11, wherein the first advertisement rate is zero advertisements per second, and wherein the second advertisement rate is greater than one advertisement per second (paras. [0011], [0038]-[0039], [0046], [0047], [0059], [0067], [0108], [0152], [0154], [0157]: transitioning from a first communication mode with a reduced energy consumption to second communication mode with a different/higher energy consumption including switching from transmitting advertisements at a first rate to a transmitting advertisements at a second faster rate).
Although Schilling does not specifically disclose that the rate is zero advertisements per second or greater than one advertisement per second, it would have been obvious to one of ordinary skill in the art at the time of the invention that they could select these rates because Schilling discloses configuring the second advertisement rate to be any rate that is faster than the first advertisement rate.    

	Regarding claims 15 and 26, Schilling and Yun disclose the limitations of the first device of claim 1 and the method of claim 18.
Schilling discloses the limitations of claims 15 and 26 as follows:
wherein the first signal transmitted according to the first communication protocol includes a transmission range of less than about 20 centimeters (cm) (paras. [0038]-[0039], [0047], [0175]: signals transmitted over first communication protocol such as NFC include a transmission range not exceeding 0.2 meters (20 centimeters)).

	Regarding claim 16, Schilling and Yun disclose the limitations of the first device of claim 1.
Schilling discloses the limitations of claim 16 as follows:
	The first device of claim 1, wherein the first power magnitude is within a range from -50 decibels with reference to one milliwatt (dBm) to -10 dBm, and wherein the second power magnitude is 0 dBm (paras. [0038]-[0039], [0046], [0047], [0059], [0067], [0127], [0136]-[0137], [0152]: first communication protocol selected transmits signals at reduced at minimized power consumption (i.e. at least one signal at a first power magnitude) and second communication protocol transmits signals not using reduced power consumption (i.e. at greater power magnitude)).
Schilling does not explicitly disclose the milliwats of the power magnitudes of each of the communication protocols, however one of ordinary skill in the art would have found it obvious at the time of the invention that a designer could make a design choice to select a first communication protocols from the available communication protocols at a level greater than -50 decibels and a second communication protocol from the available communication protocols with a greater power magnitude of 0 dBm because Shilling 

	Regarding claims 17 and 27, Schilling and Yun disclose the limitations of the first device of claim 1 and the method of claim 18.
Schilling discloses the limitations of claims 17 and 27 as follows:
	wherein the first device comprises an implantable medical device (IMD) (para. [0033]: implantable device IMD) (paras. [0028]-[0029]: implantable device (IMD)).

	Regarding claim 18, Schilling discloses the limitations substantially as follows:
A method comprising: 
	receiving, by signal reception circuitry of a first device configured to receive communications transmitted according to at least a first communication protocol, a first signal according to the first communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0071], [0152]: telemetry hardware circuitry components for receiving and transmitting, via the telemetry circuitry, communications according to according to RF-based telemetry communication protocols other than BLE (i.e. first communication protocol)); 
	in response to receiving the first signal, transmitting, via communication circuitry configured to send communications and receive communications according to at least a second communication protocol different from the first communication protocol, a second signal according to [[a]] the second communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0071], [0080], [0123]-[0126], [0152]: in response to receiving communications over the first communication protocol, via the telemetry circuitry comprising receivers and transmitters for sending and receiving transmissions, transitioning into receiving and transmitting communications according to Bluetooth low energy communication protocol or induction-based protocols (i.e. second communication protocol)); and 
establishing a secure link according to the second communication protocol, wherein establishing the secure link comprises:
 transmitting, via the communication circuitry, at least one signal including one or more encryption keys according to the second communication protocol at a first power magnitude, (paras. [0032], [0038]-[0039], [0046], [0047], [0059], [0067], [0082], [0085], [0127], [0136]-[0137], [0152]: establishing a secure communication link between the IMD and the external device using a communication protocol such as induction or low energy Bluetooth (i.e. second communication protocol) by using telemetry hardware circuitry to transmit signals including transmission of AES keys (i.e. encryption keys) using induction, at minimized power consumption (i.e. at least one signal at a first power magnitude)), and 
receiving, via the communication circuitry, at least one signal according to the second communication protocol (paras. [0032], [0038]-[0039], [0042]-[0045], [0059], [0067]-[0068], [0071], [0080], [0123]-[0126], [0152]: receiving and transmitting communications including signals according to induction or Bluetooth low energy communication protocol (i.e. second communication protocol))
wherein communications transmitted over the established secure link are according to the second communication protocol at [[a]] the second power magnitude  (paras. [0032], [0038]-[0039], [0046], [0047], [0059], [0067], [0082], [0085], [0127], [0136]-[0137], [0152]: transmits secure communication over BLE or induction).
Schilling does not explicitly disclose the limitations of claim 18 as follows:
transmit at least one signal according to the second communication protocol at a first power magnitude, wherein the first power magnitude is less than a second power magnitude
However, in the same field of endeavor, Yun discloses the limitations of claim 18 as follows:
transmit at least one signal according to the second communication protocol at a first power magnitude, wherein the first power magnitude is less than a second power magnitude (paras. [0003], [0010]-[0012]: transmitting signals according to a second radio type of communication (i.e. second communication protocol) at a power magnitude (i.e. first power magnitude) that is adjusted from a second different power magnitude higher or lower as needed);
Yun is combinable with Schilling because both are from the same field of endeavor of employing multiple types of communication protocols to improve power dissipation.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Yun’s method of sending transmissions for a radio type of communication first at an adjusted power magnitude that is low and second at a power magnitude adjusted to be higher with the system of Schilling in order to “improve power dissipation” and improve the reliability of the system by enabling the system to adjust the power magnitude at which transmissions are sent for any particular communication protocol on an as needed basis (Yun, para. [0012]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) and Yun (US 2015/0156749), as applied to claims 1 and 18, further in view of Stroud (US 2017/0134889).
	Regarding claim 5, Schilling and Yun disclose the limitations of the first device of claim 1.
Schilling discloses the limitations of claim 5 as follows:
	The first device of claim 1, wherein the second communication protocol comprises a Bluetooth® Low Energy (BTLE) protocol having a reduced power mode, wherein signals transmitted according to the second communication protocol operating in the reduced power mode are transmitted at the first power magnitudeand wherein signals transmitted according to the second communication protocol are transmitted at the second power magnitude  the IMD can establish a secure connectivity link using the Bluetooth lower energy (BLE) communication protocol (i.e. operating in reduced power mode), wherein signals transmitted using BLE communication protocol (i.e. second communication protocol) operate in lower/reduced energy transmitting at a lower power consumption), and wherein signals transmitted according to other types of RF communication or induction consume different power amounts (i.e. operate at second power magnitudes)).
Schilling and Yun do not explicitly disclose the remaining limitations of claim 5 as follows:
	Bluetooth® Low Energy (BTLE) protocol having a reduced power mode and a normal power mode, and wherein signals transmitted operating in the normal mode are transmitted at the second power magnitude.

	Bluetooth® Low Energy (BTLE) protocol having a reduced power mode and a normal power mode, and wherein signals transmitted operating in the normal mode are transmitted at the second power magnitude.
 (paras. [0007], [0028], [0081]: Bluetooth low energy protocol having a power saving mode and a normal-power mode, where communications transmitted over encrypted communication link according to Bluetooth Low Energy (i.e. second communication protocol) operating in the normal power mode are transmitted at different power levels than signals transmitted using the reduced power mode).  
Schilling and Yun are combinable with Stroud because all three are from the same field of endeavor of creating improved wireless low energy communications.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Stroud’s method of using both a normal and power saving mode to transmit communications securely with the system of Schilling and Yun in order to conserve power by not operating in the normal power mode constantly or for long periods of time.  

Claims 6-8 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) and Yun (US 2015/0156749), as applied to claims 1 and 18, further in view of Herwono (US 2009/0287922).
	Regarding claims 6 and 21, Schilling and Yun disclose the limitations of the first device of claim 1 and the method of claim 18.

	wherein the processing circuitry is further configured to: 
	in response to transmitting the second signal including a set of advertisements, according to the second communication protocol (paras. [0084]-[0085], [0128]-[0129]: in response to transmitting advertisements over BLE or induction-based protocols (i.e. second communication protocol) during an advertisement period, receiving an initial request); 
	generate a second set of random data (para. [0085], [0129]: generating random numbers such as UUID); 
	transmit the second set of random data, and a first encryption key according to the second communication protocol at the first power magnitude, wherein the first encryption key is encrypted(paras. [0059], [0082]-[0085]: sending the random number/UUID and unique session keys for encrypting communications (i.e. first encryption key) over BLE or induction-based protocol (i.e. according to second communication protocol) at a minimized power consumption level (i.e. at a first power magnitude)); 
	calculate, a second encryption key (para. [0085]: calculating unique session keys for encrypting communications (i.e. second encrypting key); 
	receive according to the second communication protocol (paras. [0082]-[0085]: receiving communications over BLE or induction-based protocol);
	transmit, according to the second communication protocol , a verification signal (paras. [0082]-[0086]: transmitting, according to BLE or induction-based protocols (i.e. second communication protocols) advertisement packets including the unique session ID in the second advertising mode indicating that authorization was successful (i.e. verification signal) and that the IMD is ready to transition to the secure clinician session).
Schilling and Yun do not explicitly disclose: 
in response to transmitting the second signal, receive a first set of random data; 
	transmit the second set of random data, a challenge, and a first encryption key, wherein the first encryption key is encrypted, and wherein the challenge is not encrypted; 
	calculate, based on the first set of random data, the second set of random data, and the first encryption key, a second encryption key; 
	receive the challenge, wherein the challenge is encrypted; 
	decrypt the challenge using the second encryption key; 
	verify the challenge by comparing the decrypted challenge with the transmitted challenge; and 
	transmit a verification signal which confirms that the challenge is verified.
However, in the same field of endeavor, Herwono discloses the limitations of claims 6 and 21 as follows:
in response to transmitting the second signal, receive a first set of random data; (paras. [0005], [0031]-[0032]: in response to transmitting the request, receiving random data);
	transmit the second set of random data, a challenge, and a first encryption key, wherein the first encryption key is encrypted and wherein the challenge is not encrypted; (paras. [0031]-[0032], [0035]: transmitting the second device random number as an authentication challenge with the secret shared data (i.e. first encryption key), where the secret shared data is encrypted with random data while no further encrypting is made to the authentication challenge);
	calculate, based on the first set of random data, the second set of random data, and the first encryption key, a second encryption key ; (paras. [0005], [0031], [0035], [0041]: calculating, based on the one or more random data (i.e. first and second random data) and the shared secret key (i.e. first encryption key), a first and second device session key (i.e. encryption key))
	receive the challenge, wherein the challenge is encrypted (paras. [0036]: receiving the second device random number, which was the authentication challenge, which is encrypted with the second device session key)
	decrypt the challenge using the second encryption key (paras. [0035]-[0036]: decrypting the encrypted challenge using the second device session key);
	verify the challenge by comparing the decrypted challenge with the transmitted challenge  (paras. [0036]: verifying the challenge by comparing the decrypted challenge data with the transmitted challenge data); and 
	transmit a verification signal which confirms that the challenge is verified (paras. [0005], [0036]: transmitting common session key for establishing secure session when challenge is verified).
Schilling and Yun are combinable with Herwono because all three are from the same field of endeavor of creating improved wireless communications.  It would have been 

	Regarding claims 7 and 22, Schilling, Yun and Herwono disclose the limitations of the first device of claim 1 and the method of claim 18.
Schilling discloses the limitations of claims 7 and 22 as follows:
	wherein the second encryption key comprises an advanced encryption standard (AES) key, and wherein the second encryption key defines a size of 128 bits (para. [0085]: session key (i.e. second encryption key) comprises AES key with 128 bit size).	

	Regarding claims 8 and 23, Schilling, Yun and Herwono disclose the limitations of the first device of claim 1 and the method of claim 18.
Schilling discloses the limitations of claims 8 and 23 as follows:
	wherein in response to receiving the first signal, the first device is configured to transmit the second signal including the set of advertisements for a period of time lasting up to a time limit of 30 seconds (paras. [0071], [0078]-[0079], [0088], [0094]: in response to receiving communications, the IMD device transmits signals comprising advertisements for a period of a day).	
.  

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) and Yun (US 2015/0156749), as applied to claims 1 and 18, further in view of Pflugh (US 2017/0332942).
	Regarding claims 14 and 25, Schilling and Yun disclose the limitations of the first device of claim 1 and the method of claim 18.
Schilling discloses the limitations of claims 14 and 25 as follows:
wherein the first signal comprises:
	a plurality of primary portions, wherein each primary portion of the plurality of primary portions defines a first frequency value and a first duration (paras. [0047], [0078]-[0079]: for signals, transmitting signals comprises sending multiple advertisement data packets (i.e. plurality of primary portions) according to a frequency and time/duration) ; and 
	a plurality of secondary portions, wherein each secondary portion of the plurality of secondary portions defines a second frequency value and a second duration, wherein the plurality of primary portions and the plurality of secondary portions are interleaved such that one primary portion occurs between two consecutive secondary portions and one secondary portion occurs between two consecutive primary portions, and wherein the processing circuitry is further configured to (paras. [0047], [0078]-[0079], [0088]: switching back and forth between advertising modes during advertising sessions causing advertisement data packets during a first mode to have a defined frequency and time and advertisement packets in a second mode to have different frequency and time, where the switching would cause a mixture/interleaving of advertisement packets having the first frequency and time and the second frequency time to be sent):
	in response to receiving the first signal, authenticate the first signal by matching (paras. [0071]-[0073], [0084]-[0085], [0109]: in response to receiving advertisement data packets using the first communication protocol or BLE communication protocol, recognizing/authenticating the packets of the signal by matching/identifying a defined response signal within a defined advertisement period of time or authorization information).
Schilling and Yun do not explicitly disclose the remaining limitations of claims 14 and 25 as follows:
	in response to receiving the first signal, authenticate the first signal by matching at least one of the first frequency value, the second frequency value, the first duration, and the second duration to known values stored by the first device.
However, in the same field of endeavor, Pflugh discloses the remaining limitations of claims 14 and 25 as follows:
	in response to receiving the first signal, authenticate the first signal by matching at least one of the first frequency value, the second frequency value, the first duration, and the second duration to known values stored by the first device (paras. [0108]: in response to receiving heart activity signals, verifying heart clinical conditions (i.e. authenticating the signal) matching time/duration and frequency of the signal with previously detected heart clinical conditions from diagnostics history (i.e. with known values stored by the device).
Pflugh is combinable with Schilling and Yun because all three are from the same field of improving wireless transmissions.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Pflugh’s method of comparing timing and frequency information to verify signals from an IMD with the system of Schilling and Yun in order to customize the frequency and timing of advertisements based on a user’s hearty activity and determine whether to modulate or increase the frequency of advertisements.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2017/0312530) in view of John Padgette et al., Guide to Bluetooth Security, NIST Special Publication 800-121, Revision 2 (May 2017) (available at https://nvlpubs.nist.gov/nistpubs/SpecialPublications/NIST.SP.800-121r2.pdf) (hereafter Padgette) and Yun (US 2015/0156749).
	Regarding 28, Schilling discloses the limitations substantially as follows:
A system comprising: 
	a first device (IMD device) comprising: 
	signal reception circuitry configured to receive communications transmitted according to at least a first communication protocol (paras. [0032], [0038], [0044], [0047], [0059], [0133]-[0136]: telemetry hardware circuitry components for receiving and transmitting communication signals according to RF-based telemetry communication protocols other than BLE (i.e. first communication protocol)); 
	first communication circuitry configured to send communications and receive communications according to at least a second communication protocol different from the first communication protocol (paras. [0032], [0038], [0044], [0047], [0059], [0133]-[0136]: telemetry hardware circuitry components including transmitters and receivers for receiving and transmitting communication signals according to a Bluetooth low energy communication protocol or induction-based protocols (i.e. second communication protocol)); and 
	first processing circuitry electrically coupled to the signal reception circuitry and the first communication circuitry, wherein the first processing circuitry is configured to: 
	receive, via the signal reception circuitry, a first signal according to the first communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0071], [0133]-[0136], [0152]: telemetry hardware circuitry components for receiving and transmitting, via the telemetry circuitry, communications according to according to an RF-based communication protocol other than BLE (i.e. first communication protocol)); and 
	in response to receiving the first signal, transmit, via the first communication circuitry, a second signal according to the second communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0071], [0080], [0123]-[0126], [0133]-[0136], [0152]: in response to receiving communications over the first communication protocol, via the telemetry circuitry, transitioning into receiving and transmitting communications according to a second different communication protocol such as Bluetooth low energy communication protocol or an induction-based protocol (i.e. second communication protocol)); and 
	a second device (paras. [0132]-[0133]: external device)) comprising: 
	second communication circuitry configured to send communications according to the first communication protocol and the second communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0152]: telemetry hardware circuitry components for communication transmissions according to RF communication protocols as well as Bluetooth low energy and induction-based communication protocols); and 
	second processing circuitry electrically coupled to the second communication circuitry, wherein the second processing circuitry is configured to: 
	transmit, via the second communication circuitry, the first signal to the first device according to the first communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0071], [0152]: telemetry hardware circuitry components for receiving and transmitting, via the telemetry circuitry, communications according to an RF-based telemetry communication protocol other than BLE (i.e. first communication protocol)); 
	in response to transmitting the first signal, receive, via the second communication circuitry and from the first device, the second signal according to the second communication protocol (paras. [0032], [0038], [0042]-[0045], [0059], [0067]-[0068], [0071], [0080], [0123]-[0126], [0152]: in response to receiving communications over the first communication protocol, via the telemetry circuitry, transitioning into receiving and transmitting communications according to a second different communication protocol such as Bluetooth low energy communication protocol or an induction-based protocol (i.e. second communication protocol)); and 
	in response to receiving the second signal, establish a secure link according to the second communication protocol, wherein the secure link includes the first device and at least one of the second device and a third device (paras. [0038]-[0039], [0046], [0047], [0059], [0082], [0085], [0127], [0136]-[0137]: receiving signals from an external/second device and transmitting signals to the external device, wherein the secure communication is established between the IMD/second device and the external/first device), 
	wherein to establish the secure link, the second processing circuitry is configured to:
 receive, from the first communication circuitry, at least one signal including one or more encryption keys at a first power magnitude (paras. [0032], [0038]-[0039], [0046], [0047], [0059], [0067], [0082], [0085], [0127], [0136]-[0137], [0152]: establishing a secure communication link between the IMD and the external device using a communication protocol such as induction or low energy Bluetooth (i.e. second communication protocol) by using telemetry hardware circuitry to receive from the IMD device signals including transmission of AES keys (i.e. encryption keys) using induction, at minimized power consumption (i.e. at least one signal at a first power magnitude)), 
transmit, via the communication circuitry, at least one signal according to the second communication protocol (paras. [0032], [0038]-[0039], [0042]-[0045], [0059], [0067]-[0068], [0071], [0080], [0123]-[0126], [0152]: receiving and transmitting communications including signals according to induction or Bluetooth low energy communication protocol (i.e. second communication protocol)); and 
	wherein communications transmitted over the established secure link are according to the second communication protocol at [[a]] the second power magnitude  (paras. [0032], [0038]-[0039], [0046], [0047], [0059], [0067], [0082], [0085], [0127], [0136]-[0137], [0152]: transmits secure communication over BLE or induction).
Schilling does not explicitly disclose the remaining limitations of claim 28 as follows:
	the first communication protocol having a first range and the second communication protocol having a second range, the second communication protocol different than the first communication protocol and the second range greater than the first range
receive at least one signal according to the second communication protocol at a first power magnitude, wherein the first power magnitude is less than a second power magnitude;
However, in the same field of endeavor, Padgette discloses the remaining limitations of claim 28 as follows:
	the first communication protocol having a first range and the second communication protocol having a second range, the second communication protocol different than the first communication protocol and the second range greater than the first range (p 7: Bluetooth having a typical range of 30m and the Bluetooth LE (i.e. second communication protocol) having a range of 50m, wherein Bluetooth LE is different from Bluetooth and the range of Bluetooth LE is greater than the range for Bluetooth)
Schilling is combinable with Padgette because both are from the same field of endeavor of creating secure wireless low energy Bluetooth communications.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Padgette’s method of transmitting over different communication protocols with different ranges in order to take enable communication over a variety of distances/ranges.  
Neither Schilling or Padgette explicitly disclose the remaining limitations of claim 28 as follows:
receive at least one signal according to the second communication protocol at a first power magnitude, wherein the first power magnitude is less than a second power magnitude
However, in the same field of endeavor, Yun discloses the limitations of claim 28 as follows:
receiving at least one signal according to the second communication protocol at a first power magnitude,  wherein the first power magnitude is less than a second power magnitude (paras. [0003], [0010]-[0012]: receiving and transmitting signals according to a second radio type of communication (i.e. second communication protocol) at a power magnitude (i.e. first power magnitude) that is adjusted from a second different power magnitude higher or lower as needed);
Yun is combinable with Schilling and Padgette because all three are from the same field of endeavor of creating improved wireless low energy communications.  It would have 

Conclusion
For the above-stated reasons, claims 1-28 are rejected.
Prior art considered but not relied upon includes:
1) Whitehead (US 2006/0269066)– paras. [0061]-[0062]: in response to receiving communications, receiving a first random challenge value; paras. [0064]-[0067]: generating and transmitting the second random challenge value (i.e. challenge and second set of data) and a encryption/decryption session key 122 which is encrypted using system keys, wherein the challenge is not encrypted until prior to transmission; paras. [0029], [0064]: calculating, based on the first and second random challenge values, and the session key 122, the HMAC authentication session key (i.e. second encryption key; paras. [0064]-[0067]: receiving the encrypted challenge; paras. [0067]-[0070]: decrypting the challenge; paras. [0067]-[0069]: verifying the challenge by comparing the decrypted challenge data with the transmitted challenge data; and paras. [0069]: 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        .